Citation Nr: 1206074	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-03 521	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial evaluation greater than 40 percent for urge incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran served on active duty from September 1966 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO awarded service connection for urge incontinence and assigned a 10 percent disability rating, effective September 20, 2007.  The Veteran disagreed with the disability rating assigned.  

In a December 2008 decision, the Louisville, Kentucky RO increased the Veteran's disability rating to 40 percent, effective September 20, 2007.  Because less than the maximum available benefit for a schedular rating was awarded, the claim remains properly before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

After the appeal was certified to the Board, the Veteran submitted additional evidence consisting of a copy of a November 2009 VA treatment record.  The Board observes that any pertinent evidence submitted by the appellant or his/her representative must be referred the agency of original jurisdiction (AOJ), unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2011); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).

In the instant case, the evidence submitted after the appeal was certified to the Board consisted of a VA urology clinic note dated in November 2009 wherein it was indicated that the Veteran reported incontinence requiring the use of five or more pads per day.  The submission of this evidence was not accompanied by a waiver of initial consideration by the agency of original jurisdiction (AOJ).  As the evidence pertains to the disability for which the Veteran is seeking an increased initial evaluation, it is clearly pertinent evidence.  Further, although the November 2009 VA treatment note appears to support a 60 percent evaluation under the rating criteria applicable to voiding dysfunction as of the date of that note, see 38 C.F.R. § 4.115a (2011) (assigning a 60 percent evaluation for urine leakage/incontinence requiring the wearing of absorbent materials which must be changed more than 4 times per day), that evidence alone does not serve to establish a 60 percent rating for the entire claim period.  Accordingly, the Board finds that the issue of entitlement to an initial rating greater than 40 percent for urge incontinence must be remanded to the AOJ for initial consideration of the additional evidence received, and for issuance of a supplement SOC (SSOC) reflecting such consideration.  Id.

The Board also finds that a remand of the matter is necessary for VA to comply with its duty to obtain relevant records.  Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2011) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  

The record reveals that the Veteran receives treatment at the VA medical center (VAMC) in Lexington, Kentucky.  The claims folder currently contains records from that facility dated through October 2008.  However, the Veteran himself submitted a relevant treatment record dated in November 2009, which indicated follow-up treatment.  Thus, a question is raised as to whether there may be outstanding relevant treatment records.  Accordingly, on remand, the AOJ should attempt to obtain copies of all pertinent treatment records from the Lexington VAMC not previously associated with the claims folder and associate them with the claims folder.  

VA's duty to assist a claimant also includes, in appropriate cases, the duty to provide a thorough and contemporaneous medical examination and an adequate medical opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  In the instant case, the last VA compensation examination concerning the Veteran's service-connected disability was conducted in January 2008.  At that time, the Veteran denied wearing pads.  As the evidence currently of record suggests that, as of November 2009, the Veteran required the use of multiple pads a day, the Board finds that a remand is necessary for the Veteran to be scheduled for another VA examination to determine the current severity of his service-connected urge incontinence, as it appears that the Veteran has experienced an increase in the severity of his symptoms since the January 2008 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2011) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  An examination is also necessary given that four years have passed since the most recent compensation examination was conducted. The evidence has become stale, at least as it pertains to the current level of disability.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional information relevant to any of his claims remaining on appeal.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

The record also indicates that the Veteran receives treatment at the Lexington, Kentucky, VAMC.  A query should be made for any relevant records for the Veteran from October 9, 2008, forward from that facility.  

2.  After completing the development requested in paragraph 1 above, the AOJ should schedule the Veteran for a VA examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination and all necessary tests and studies should be conducted.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

The examiner should be asked to review the record, take a detailed history from the Veteran with regard to the progression of his service-connected disability, and provide an assessment of the severity of the Veteran's urge incontinence in the context of the applicable rating criteria.  In doing so, the examiner should render specific findings with respect to whether the Veteran's urge incontinence requires the use of an appliance or the wearing of absorbent materials and, if so, how often those materials must be changed.  

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should review the record, to include all evidence in the claims file which has not previously been addressed in the most recent supplemental statements of the case (SSOCs) of record, and readjudicate the Veteran's claim for a higher initial rating for his service-connected urge incontinence on a de novo basis in light of the additional evidence.  The potential applicability of staged ratings should be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


